Case: 1:19-cv-00083-GHD-JMV Doc #: 16 Filed: 07/27/21 1 of 1 PagelD #: 1165

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
JOEL JONES PETITIONER
v. No. 1:19CV83-GHD-JMV
WARDEN BRANDON SMITH, ET AL. | | RESPONDENTS

CERTIFICATE OF APPEALABILITY

The court has entered a final judgment in a habeas corpus proceeding in which the detention
complained of arises out of process issued by a state court under 28 U.S.C, § 2254, and the court,
considering the record in the case and the requirements of Fed. R. App. P. 22(b) and 28 U.S.C. §
2253(c), finds that a certificate of appealability should not issue. For the reasons stated in its
opinion, the court finds that the Petitioner has failed to “demonstrate that the issues are debatable
among jurists of reason; that a court could resolve issues in a different manner; or that the questions
are adequate to deserve encouragement to proceed further” Barefoot v. Estelle, 463 U.S. 880, 893 n.4,
103 S.Ct. 3383, 3394 n.4, 77 L.Ed.2d 1090 (1993) (superseded by statute) (citations and quotations
omitted); 28 U.S.C. § 2253(c) (1) and (2). Specifically, the court finds, for the reasons set forth in its

memorandum opinion and final judgment, that the instant petition for a writ of habeas corpus should

be denied. . IF

SO ORDERED, this, the a day of July, 2021.

SENIOR UNITED STATES DISTRICT JUDGE

 
